DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) was submitted on 02/03/21. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the Examiner.

Response to Amendment
3. 	As per Applicant’s instruction as filed on 03/09/21, claims 1, 6-7, 11, and 15 have been amended, claims 4 and 9 have been canceled, and claim 18 has been newly added.  

Response to Remarks
4. 	Applicant’s remarks with respect to currently pending amended claims as filed on 03/09/21 have been carefully considered/reviewed, but are moot in view of the following new ground(s) of rejection(s).
However, currently pending claims 1-3, 5-8, 10, 12-14, and 16 have been allowed as discussed in the following “Allowable Subject Matter”.
Furthermore, in response to Applicant's remarks against the references individually, one cannot show nonobviousness by attacking references individually, where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986).                                  
In this case, please refer to the following new grounds of rejection for detailed discussion.
Claim Rejections - 35 USC § 103
5. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

6.	The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claim 11 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Nagahara et al (2010/0066832 A1) in view of Wu (2015/0258892 A1), Arnett (2007/0106182 A1), Niu et al (2018/0122312 A1), Siegel et al (2014/0222253 A1), Brandt et al (2016/0120309 A1), and   Schwartz (2017/0080864 A1).
Regarding claim 11, Nagahara et al discloses a method of driving a display system of a vehicle, comprising: 
sensing a pupil position of a driver using a sensor (para. [0040]);
sensing/determining using the sensor, a posture of the driver (abs.; paras. [0033], [0041-0044]); 
determining a position of a field of view of the driver on the basis of the sensed pupil position of the driver, and the sensed posture (63) of the driver (paras. [0040], [0033], [0038-0040]); 
calculating a display correction value (61) of a display panel on the basis of the position of the field of view of the driver; (Figs. 1, 7A-7C, and 8A-8B; paras. [0033], [0046-0047]); and
adjusting (by a mirror control module (41) by controlling/tilting an angle of  mirror (40), see Fig. 8A) at least one of a horizontal tilt and a vertical tilt of a display device (31 & 40) on the basis of the calculated display correction value (61), in order to improve visibility of the driver (abs.; Figs. 1, 7A-7C, and 8A-8B; paras. [0030-0038], [0046-0047], [0033]).

Nagahara et al does not seem to particularly/explicitly disclose:
sensing, using a second sensor, the posture of the driver; and
determining the position of the field of view of the driver on the basis an interorbital width,
wherein the sensing comprises sensing, using the second sensor, how far a body of the driver is inclined to a left side or a right side,
the display correction value is determined on the basis of how far the body of the driver is inclined to the left side or the right side, and
the adjusting comprises adjusting the horizontal tilt of each of the display device in a left direction or a right direction on the basis of the display correction value.
However, Wu teaches drunk driving prevention system comprising:
a driver pupil detection (first) sensor configured to sense a pupil of a driver and generate pupil position data of a driver (Fig. 1, 12); and
a driver eyeball movement sensor configured to sense an eyeball movement of the driver, thereby determining the presence of alcohol for indicating whether the driver is capable of driving the vehicle safely (Fig. 1, 11; paras. [0041], [0010]).
Furthermore, Arnett teaches method for determining and measuring frontal view and frontal head posturing including an interorbital width (OCL, OCR) in order to create/establish a 3D model/analysis of a patient’s head and face (abs.; Fig. 6; para. [0064]).
Moreover, as an additional/extra support, NIU et al teaches a display system comprising display images at least corresponding to an interorbital width of a viewer/user, in order to provide continuous viewable locations (Fig. 7; paras. [0054], [0008]).
Moreover, Siegel et al teaches a device for setting at least one operating parameter of a vehicle system in a motor vehicle comprising sensing, using a sensor (a person side movement sensor), how far a body of the driver is inclined/leaned/moved to a left side or a right side, so as to determine at least one person specific movement and improve setting at least one parameter of the vehicle in terms of operating capability or adapting to corresponding operating parameters  (abs.; paras. [0022], [0051], [0008-0009]).
Furthermore, Brandt et al teaches a display system comprising a mechanism for selectively adjusting a horizontal tilt of a display device in a left direction or a right direction (inherent), in order to position the display device in a desired orientation (abs.; para. [0002]; see Brandt et al’s claim 11). 

Moreover, Schwartz teaches outside display mirror system comprising a mechanism for adjusting a horizontal tilt (16) of a display device in a left direction or a right direction (inherent) and adjusting a vertical tilt (14) of the display mirror system, in order to reduce the complexity and resources needed to control a display mirror system, thereby simplifying the manufacture and reducing costs for the system (Fig. 3; paras. [0017], [0004-0005]; see Schwartz’s claim 4).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the display system of a vehicle as taught by Nagahara et al to incorporate/combine Wu’s teaching as above so as to sense, using/utilizing Nagahara et al’s sensor as the (second) sensor for sensing the posture of the driver, as an optional/alternative design preference/choice (such as to use two separate sensors to perform two functions), in order to determine the presence of alcohol for indicating whether the driver is capable of driving the vehicle safely, and incorporate/combine Arnett and Niu et al’s teachings as above so as to determine the position of the field of view of the driver on the basis of the interorbital width in order to create/establish a 3D model/analysis of a patient’s head and face (motivation/reasons/rational emphasized), and further incorporate/combine Siegel et al’s teaching as above so that the sensing comprises sensing, using the second sensor, how far the body of the driver is inclined to the left side or the right side, and the display correction value is determined on the basis of how far the body of the driver is inclined to the left side or the right side, so as to determine at least one person specific movement and improve setting at least one parameter of the vehicle in terms of operating capability or adapting to corresponding operating parameters, and further incorporate/combine Brandt et al and Schwartz’s teachings as above so that the adjusting comprises adjusting the horizontal tilt of each of the display device in a left direction or a right direction on the basis of the display correction value in order to improve visibility of the driver, and reduce the complexity and resources needed to control a display mirror system, thereby simplifying the manufacture and reducing costs for the system.

8.	Claim 15 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Nagahara et al (2010/0066832 A1), Wu (2015/0258892 A1), Arnett (2007/0106182 A1), Niu et al (2018/0122312 A1), Siegel et al (2014/0222253 A1), Brandt et al (2016/0120309 A1), and   Schwartz (2017/0080864 A1) as applied to claim 11 above, and further in view of Haag et al (2008/0023946 A1). 
Regarding claim 15, Nagahara et al discloses sensing the pupil position of the driver comprising detecting the pupil position using an image sensor disposed to face the driver (Figs. 7A-7C; para. [0040]);
Furthermore, Nagahara et al discloses sensing a position of the driver, a body direction thereof, and a head/face height thereof and generating driver posture data as discussed above.
The combination of Nagahara et al, Wu, Arnett, Liu et al, Siegel et al, Brandt et al, and   Schwartz does not seem to particularly disclose the sensing the position of the driver comprises detecting weights at different locations in a driver seat.
However, Haag et al teaches driver restraining system comprising detecting weight of the driver using a plurality of weight detection sensors (33, 34) at different locations in a driver seat of the vehicle in order to detect the weight of the driver (Fig. 1; para. [0031]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the method of driving the display system of a vehicle as taught by Nagahara et al to further incorporate/combine Haag et al’s teaching as above so that the sensing the position of the driver comprises detecting weights at different locations in a driver seat of the vehicle in order to detect the weight of the driver.

9.	Claim 17 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Nagahara et al (2010/0066832 A1), Wu (2015/0258892 A1), Arnett (2007/0106182 A1), and Niu et al (2018/0122312 A1), Siegel et al (2014/0222253 A1), Brandt et al (2016/0120309 A1), and   Schwartz (2017/0080864 A1) as applied to claim 11 above, and further in view of Haag et al (2008/0023946 A1) and Breed et al (2003/0209893 A1). 
Regarding claim 17, Nagahara et al discloses sensing the driver posture data as discussed above.
The combination of Nagahara et al, Wu, Arnett, Liu et al, Siegel et al, Brandt et al, and   Schwartz does not seem to particularly disclose detecting weights at a plurality of different locations in the driver seat to determine the weight distribution of the driver.
However, Haag et al teaches driver restraining system comprising detecting weights at a plurality of weight detection sensors (33, 34) disposed at different locations in a driver seat of the vehicle in order to detect the weight of the driver (Fig. 1; para. [0031]).
Furthermore, Breed et al teaches occupant sensing system comprising a weight sensor for measuring the pressure/weight distribution of an (person or object) occupying item of a vehicular seat in order to permit an accurate determination of the weight of the (person or object) occupying item of the vehicular seat (para. [0166]).  
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the method of driving the display system of a vehicle as taught by Nagahara et al to further incorporate/combine Haag et al and Breed et al’s teachings as above so as to detect weights at the plurality of different locations in the driver seat so as to subsequently determine the weight distribution of the driver, thereby detecting the weight of the driver and further permitting an accurate determination/distribution of the weight of the driver occupying the vehicular seat.   

10.	Claim 18 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Nagahara et al (2010/0066832 A1), Wu (2015/0258892 A1), Arnett (2007/0106182 A1), Niu et al (2018/0122312 A1), Siegel et al (2014/0222253 A1), Brandt et al (2016/0120309 A1), and   Schwartz (2017/0080864 A1) as applied to claim 11 above, and further in view of Secor (5,289,321). 
Regarding claim 18, the combination of Nagahara et al, Wu, Arnett, Liu et al, Siegel et al, Brandt et al, and Schwartz does not seem to particularly disclose:
capturing vehicle surroundings by a camera module, and
displaying an image captured through the camera module on the display panel.
However, Secor teaches consolidated rearview camera and display system for vehicle comprising:
capturing vehicle surroundings by a camera module (abs.; Figs. 2-4; 20, 22, 24, 30, 34 col. 3, lines 40-68; col. 4, lines 1-48), and
displaying an image captured through the camera module on the display panel, thereby providing a video rear viewing arrangement for vehicle, consolidating the rearview views from left, center, and right at a central or common location in the vehicle, providing sensors, which can be located on the vehicle body, and eliminating a problem of glare from the headlights of a following or overtaking vehicle (Fig. 5; col. 4, lines 28-68; col. 2, lines 14-39).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the method of driving the display system of a vehicle as taught by Nagahara et al to further incorporate/combine Secor’s teaching as above so as to capture vehicle surroundings by the camera module, and display the image captured through the camera module on the display panel, thereby providing a video rear viewing arrangement for vehicle, consolidating the rearview views from left, center, and right at a central or common location in the vehicle, providing sensors, which can be located on the vehicle body, and eliminating a problem of glare from the headlights of a following or overtaking vehicle



Allowable Subject Matter
11.	Claims 1-3, 5-8, 10, 12-14, and 16 are allowed.

12.	Independent claims 1 and 6-7, and corresponding dependent claims 2-3, 5, 8, 10, 12-14, and 16 (by virtue of dependencies) are allowed as having incorporated the allowable subject matter as previously discussed in the last Office action as filed on 12/10/20.
The prior art of record fails to anticipate or make obvious the novel feature(s) (the allowable subject matter) as specified in claims 1, 6, and 7.
Accordingly, if rejected claims are canceled, the application would be placed in a condition for allowance.

Conclusion
13.	The prior art made of record is considered pertinent to Applicant's disclosure.
A.	MIYAGAKI et al (2019/0253603 A1), Image capture device state monitoring device/method/program.

14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

15.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWN S AN whose telephone number is 571-272-7324.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Joseph Ustaris can be reached on 571-272-7383.

16.	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

17.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.












/SHAWN S AN/Primary Examiner, Art Unit 2483